Case: 12-20623       Document: 00512262094         Page: 1     Date Filed: 06/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2013

                                       No. 12-20623                        Lyle W. Cayce
                                                                                Clerk

MORLOCK, L.L.C., a Texas Limited Liability Company,

                                                  Plaintiff - Appellant
v.

JP MORGAN CHASE BANK, N.A.,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1448


Before SMITH, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Morlock, L.L.C. (“Morlock”) sued JP Morgan Chase
Bank, N.A. (“Chase”) in Texas state court after Chase initiated a non-judicial
foreclosure on Morlock’s property. Chase removed to federal court and moved
to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). The district
court granted Chase’s motion, and Morlock appealed. We AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-20623       Document: 00512262094         Page: 2    Date Filed: 06/04/2013



                                      No. 12-20623

             I. BACKGROUND AND PROCEDURAL HISTORY
       Michael and Jennifer Cantu obtained a loan from Priority Home Mortgage,
L.P. (“Priority Home”) to purchase the underlying property. The loan was
secured by a Deed of Trust under which Mortgage Electronic Registration
Systems, Inc. (“MERS”) was named a beneficiary and acted “solely as a nominee
for [Priority Home] and [Priority Home’s] successors and assigns.”1 MERS
eventually assigned its interest in the Deed of Trust to Chase through an
agreement signed by MERS’s assistant secretary.
       After the Cantus failed to pay their Home Owners Association (“HOA”)
fees, the HOA foreclosed on their property, and Morlock purchased it at the HOA
foreclosure sale. The HOA sale deed provided that the conveyance was made
and accepted subject to “any superior liens and encumbrances against the
property.” The applicable declaration of covenants, conditions, and restrictions
subordinates HOA assessment liens to purchase-money mortgages. Accordingly,
the purchase-money lien held by Priority Home and secured by the Deed of Trust
remained superior to the HOA assessment lien; therefore, Morlock took
possession of the property subject to the Deed of Trust. Morlock contests neither
the validity of the Deed of Trust nor the inferiority of its interest in the property.
       Chase initiated a non-judicial foreclosure on the property, which Morlock
challenged in state court. Chase removed to federal court and moved to dismiss.
In response, Morlock sought leave to amend its complaint. The district court
granted Morlock’s motion to amend and analyzed Morlock’s First Amended



       1
           Although the face of the documents signed by the original homeowners shows that
MERS has the authority to transfer the Deed of Trust, Morlock argues that MERS does not
have that authority. Morlock also attempts to argue that Chase must show it is the holder of
both the note and the Deed of Trust. The points are unsupported by sufficient factual and
legal citations, so they are waived. See Douglas W. ex rel. Jason D.W. v. Houston Indep. Sch.
Dist., 158 F.3d 205, 210-11 n.4 (5th Cir. 1998) (“[F]ailure to provide any legal or factual
analysis of an issue on appeal waives that issue.”).

                                             2
    Case: 12-20623     Document: 00512262094      Page: 3   Date Filed: 06/04/2013



                                  No. 12-20623

Complaint. The court then granted Chase’s motion to dismiss. Morlock timely
appealed.
                               II. DISCUSSION
      We review de novo a district court’s dismissal pursuant to Rule 12(b)(6),
“accepting all well-pleaded facts as true and viewing those facts in the light most
favorable to the plaintiff.” Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2007).
Importantly, however, those allegations must “‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). As carefully and thoroughly
analyzed in the district court’s opinion and further discussed below, Morlock
fails to state plausible quiet-title and wrongful-foreclosure claims.
      Morlock’s quiet-title claim fails to allege any facts establishing the
superiority of its title as compared to the Deed of Trust. A claim for quiet title
“‘enable[s] the holder of the feeblest equity to remove from his way to legal title
any unlawful hindrance having the appearance of better right.’” Bell v. Ott, 606
S.W.2d 942, 952 (Tex. App.—Waco 1980, writ ref’d. n.r.e.) (quoting Thomson v.
Locke, 1 S.W. 112, 115 (Tex. 1886)). “A suit to clear title or quiet title—also
known as a suit to remove cloud from title—relies on the invalidity of the
defendant’s claim to the property.” Essex Crane Rental Corp. v. Carter, 371
S.W.3d 366, 388 (Tex. App.—Houston [1st Dist.] 2012, pet. denied). As a result,
“the plaintiff has the burden of supplying the proof necessary to establish his
superior equity and right to relief.” Hahn v. Love, 321 S.W.3d 517, 531 (Tex.
App.—Houston [1st Dist.] 2009, pet. denied) (emphasis added); see also Essex
Crane, 371 S.W.3d at 388 (“The plaintiff must prove, as a matter of law, that he
has a right of ownership and that the adverse claim is a cloud on the title that
equity will remove.”); Fricks v. Hancock, 45 S.W.3d 322, 327 (Tex. App.—Corpus
Christi 2001, no pet.) (explaining that the plaintiff “must prove and recover on
the strength of his own title, not the weakness of his adversary’s title”).

                                        3
     Case: 12-20623       Document: 00512262094         Page: 4     Date Filed: 06/04/2013



                                       No. 12-20623

       In its First Amended Complaint, Morlock neither contests the Deed of
Trust’s validity nor suggests that its own interest—derived from the HOA
lien—is superior to the Deed of Trust, which secures the purchase-money
mortgage. Instead, it challenges the validity of the assignment of the Deed of
Trust from MERS to Chase. This argument, however, merely questions whether
Chase or MERS has authority to enforce the Deed of Trust. Because Morlock
does not challenge the Deed of Trust’s validity or otherwise assert title superior
to that of Chase or MERS, Morlock fails to advance a plausible quiet-title claim.
See Fricks, 45 S.W.3d at 327.
       Morlock’s claim for declaratory judgment—which appears to be based
loosely on a theory of wrongful foreclosure—also fails. Under a theory of
wrongful foreclosure,2 Morlock can make Chase prove it has standing to
foreclose. See Martin v. New Century Mortg. Co., 377 S.W.3d 79, 85 (Tex.
App.—Houston [1st Dist.] 2012, no pet.) (explaining that a non-holder party
seeking to foreclose must establish standing to foreclose by demonstrating a
valid assignment of the security interest). Chase presents evidence of this
standing through a facially valid assignment, which was signed by MERS’s
assistant secretary with a proper corporate acknowledgment and recorded in the
county clerk’s office.3 Real property records often contain transfers taking place



       2
          Morlock’s reliance on Goswami v. Metropolitan Sav. & Loan Ass’n, 751 S.W.2d 487
(Tex. 1998) is misplaced. There, the mortgagee allegedly foreclosed on the property during a
period that the property was under a bankruptcy stay. Id. at 489-90. Further, the party
challenging the foreclosure had made mortgage payments to the mortgagee as well as
substantial improvements to the property. Id. at 488. No similar allegations are made in this
case. Morlock nowhere alleges that it has made any payments with respect to the property
in question to Priority Home, MERS, or Chase.
       3
          We may consider this document because it was referenced in Morlock’s complaint
and included in Chase’s motion-to-dismiss briefing. See Collins v. Morgan Stanley Dean
Witter, 224 F.3d 496, 498-99 (5th Cir. 2000) (providing that documents “attache[d] to a motion
to dismiss are considered part of the pleadings if they are referred to in the plaintiff’s
complaint and are central to her claim”).

                                              4
     Case: 12-20623        Document: 00512262094           Page: 5     Date Filed: 06/04/2013



                                        No. 12-20623

many years in the past. Thus, Texas “view[s] with suspicion and distrust
attempts to discredit certificates of acknowledgment,” under which the transfer
is presumptively valid and contradicting evidence “must be clear, cogent, and
convincing beyond reasonable controversy.” Ruiz v. Stewart Mineral Corp., 202
S.W.3d 242, 248 (Tex. App.—Tyler 2006, pet. denied).
       Morlock fails to plead any facts remotely approaching this standard.
Indeed, he does not even allege the existence of such evidence, as the complaint
states no facts impugning the agreement between MERS and Chase apart from
the bare assertion that the assignment was “signed by . . . person(s) who were
not authorized to sign the documents” without any supporting facts. This
“naked assertion[] devoid of further factual enhancement” fails to state a
plausible claim for relief. See Iqbal, 556 U.S. at 678 (citation and internal
quotation marks omitted).4 The district court appropriately dismissed Morlock’s
complaint.5


       4
           Moreover, Morlock’s “only interest or right . . . in the instrument of assignment” is
to ensure that it does not “pay the same claim twice.” Tri-Cities Const., Inc. v. Am. Nat’l Ins.
Co., 523 S.W.2d 426, 430 (Tex. Civ. App.—Houston [1st Dist.] 1975, no writ) (emphasis added).
Because Morlock is not a borrower under the purchase-money mortgage secured by the Deed
of Trust, it does not stand to incur any liability under the note as a result of the foreclosure.
Tellingly, it has not even joined MERS or Priority Home as a party in this case; any judgment
in this case would thus not be binding upon them.
       5
            Morlock argues for the first time on appeal that the district court erred in not
providing an opportunity to amend its complaint a second time after it granted Chase’s motion
to dismiss. Morlock has failed to preserve this issue for our review because Morlock did not
seek leave from the district court to amend its complaint a second time. See Sw. Bell Tel., LP
v. City of Houston, 529 F.3d 257, 263 (5th Cir. 2008) (“[We] will not consider an issue that a
party fails to raise in the district court absent extraordinary circumstances.”); cf. McKinney
v. Irving Indep. Sch. Dist., 309 F.3d 308, 315 (5th Cir. 2002) (concluding that the district court
did not abuse its discretion in denying a request to amend a complaint when the plaintiff
failed to provide the proposed amended complaint or explain the substance of the proposed
amendment). Further, Morlock fails to present any evidence or argument to suggest that a
second amended complaint would not have been futile. As a result, even if Morlock had sought
leave to amend its complaint, the district court would have been within its discretion to deny
Morlock’s request. Stripling v. Jordan Prod. Co., 234 F.3d 863, 872-73 (5th Cir. 2000) (“It is
within the district court’s discretion to deny a motion to amend if it is futile[, including when]

                                                5
     Case: 12-20623      Document: 00512262094         Page: 6    Date Filed: 06/04/2013



                                      No. 12-20623

       AFFIRMED.




the amended complaint would fail to state a claim upon which relief could be granted.”).

                                             6